Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4-5, 10 and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by LePort et al. (Pub No. Us 2015/0346017 A1; hereinafter LePort).
Regarding Claim 1, LePort teaches a device (device in Fig. 9; See [0083]-[0084]) comprising: 
a first sensor (935 in fig. 9 samples data, therefore it is sensor; See [0083]-[0084]) arranged to sense a first measurement variable of a fluid (first measurement variable is first array of addressable detecting elements; See [0083]-[0084]); and 
a second sensor (940 in fig. 9 samples data, therefore it is sensor) arranged to sense a second measurement variable of the fluid (second measurement variable is second array of addressable detecting elements; See [0083]-[0084]); 
a first electrode assembly (assembly 910 in fig. 9 has electrodes 915) comprising a substrate (See [0009]) and a first planar electrode (each electrode in array 915 in fig. 9; See [0083]) overlying the substrate (each planar electrode of electrode array 915 overlying on substrate; See [0009], [0083]-[0084]); and 
a second electrode assembly (930 in fig. 9) comprising a second planar electrode (each electrode in array 930 in fig. 9; See [0083]), wherein the first planar electrode and the second planar electrode are dielectrically spaced apart from each other (See [0093]), wherein the first electrode assembly and the second electrode assembly form a first capacitor as the first sensor such that a first capacitance (See [0083]-[0084], [0093]), formed by the first planar electrode and the second planar electrode (See [0095]), is varied under the influence of a fluid and in accordance with a flow velocity of the fluid as the first measurement variable (See [0093]-[0095]), and wherein the first electrode assembly contains the second sensor (910 contains 940 in fig. 9; See [0083]-[0084]).

    PNG
    media_image1.png
    890
    929
    media_image1.png
    Greyscale

Regarding Claim 2, LePort teaches the device according to claim 1, wherein the device is arranged in a fluid line (920 in fig. 9) designed to conduct the fluid (See [0083]).
Regarding Claim 4, LePort teaches the device according to claim 1, wherein the second measurement variable is a temperature of the fluid or a pressure of the fluid or both (See [0076], [0079]-[0080]).
Regarding Claim 5, LePort teaches the device according to claim 1, wherein the substrate at least partially surrounds the second sensor (electrodes 930 are on substrate, therefore substrates with electrodes 930 surrounds sensor 940 in fig. 9; See [0009], [0083]).
Regarding Claim 10, LePort teaches a measuring apparatus (apparatus in Fig. 9; See [0083]-[0084]) comprising:
the device according to claim 1; and
a signal processing device (950 in Fig. 9), the signal processing device being arranged and designed for processing a measurement signal of the first measurement variable or the second measurement variable or both (See [0083]-[0084]) and is connected in a signal-transmitting manner to the first sensor or the second sensor or both (signal transmitted to and from 935/940 to 950 by 945 in Fig. 9; See [0083]-[0084]).
Regarding Claim 12, LePort teaches the device according to claim 1, wherein the device is integrated (See [0112]) in a in a fluid line (See [0083]-[0084]). 

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LePort in view of in view of Furey et al. (Pub NO. Us 2011/0146425 A1; hereinafter Furey).
Regarding Claim 3, LePort teaches the device according to claim 2. LePort further teaches wherein the fluid line (920 in fig. 9; See [0083]-[0084]).
LePort is silent about the fluid line is contained in a sanitary apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of LePort by using the fluid line is contained in a sanitary apparatus, as taught by Furey in order to measure multiple fluid characteristics (Furey; [0029]).
Regarding Claim 11, LePort teaches the device according to claim 1 (device in Fig. 9; See [0083]-[0084]).
LePorte is silent about a sanitary apparatus comprising the device.
Furey teaches regarding sensor with electrodes (See abstract) of fluid flow line a sanitary apparatus comprising the device (See [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of LePort by using a sanitary apparatus comprising the device, as taught by Furey in order to measure multiple fluid characteristics (Furey; [0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LePort in view of Bohorquez et al. (Pub No. US 2016/0157749 A1; hereinafter Bohorquez).
Regarding Claim 6, LePort teaches the device according to claim 1, wherein the substrate on a side facing away from the first planar electrode (each planar electrode of electrode array 915 overlying on substrate; See [0009], [0083]-[0084]), and wherein the second sensor overlies the substrate on a side facing away from the first planar electrode (each planar electrode of electrode array 930 overlying on substrate and 930 is facing away from 915; See [0009], [0083]-[0084]).
LePorte is silent about substrate is overlaid with at least one electrical conductive trace and the second sensor is electrically conductively connected to the at least one electrical conductive trace.
Bohorquez teaches substrate is overlaid with at least one electrical conductive trace and the second sensor is electrically conductively connected to the at least one electrical conductive trace (See [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of LePort by using substrate is overlaid with at least one electrical conductive trace and the second sensor is electrically conductively connected to the at least one electrical conductive trace, as taught by Bohorquez in order to make electrical measurements (Bohorquez; [0096]).


Allowable Subject Matter

7.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Regarding Claim 7, none of the prior art fairly teaches or suggests the device according to claim 5, wherein the device contains a third sensor, designed and arranged for sensing a third measurement variable of the fluid, wherein the first electrode assembly contains a third planar electrode overlying the substrate on a side facing away from the first planar electrode, wherein the substrate dielectrically spaces apart the first planar electrode and the third planar electrode from each other, wherein the first electrode assembly forms a second capacitor as the third sensor, wherein the first planar electrode and the third planar electrode form a second capacitance of the second capacitor, and wherein the substrate is arranged and designed so that the second capacitance is adapted to be varied under the influence of the fluid and in accordance with a pressure of the fluid as the third measurement variable.
Claim 9 depends on Claim 7, therefore claim 9 also have allowable subject matter.
9.	Regarding Claim 8, none of the prior art fairly teaches or suggests the device according to claim 1, wherein the first electrode assembly contains a third planar electrode overlying the substrate on a side facing away from the first planar electrode, wherein the substrate dielectrically spaces apart the first planar electrode and the third planar electrode from each other, wherein the first electrode assembly forms a second capacitor as the second sensor, wherein the first planar electrode and the third planar electrode form a second capacitance of the second capacitor, and wherein the substrate is arranged and designed so that the second capacitance is adapted to be varied under the influence of the fluid and in accordance with a pressure of the fluid as the second measurement variable.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Rice et al. (Pub NO. US 2018/0356455 A1) teaches Capacitive Sensor.
b. RICHTER et al. (Pub NO. US 2013/0183209 A1) discloses Microfluid Device MicroFluidic Dosing System.
c. Klee et al. (Pub No. Us 2012/0210781 A1) discloses Sensor System for Measuring a Velocity of Fluid.
Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858